— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered November 12, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities. By decision and order of this court dated April 2, 1990, the case was remitted to the County Court, Nassau County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim (see, People v Hoe, 160 AD2d 729). On remittitur, the defendant withdrew his motion to withdraw his guilty plea, and therefore that motion is no longer in issue.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court did not err in denying that branch of his omnibus motion which was to suppress the statements made by him to law enforcement authorities on the basis that the testimony of the defendant’s arresting officer was insufficient as a matter of law to establish the voluntariness of those statements. It is well settled that in reviewing suppression issues, great weight must be accorded to the hearing court, with its particular advantages of having seen and heard the witnesses (see, People v Norris, 122 AD2d 82), and that issues of credibility are primarily for the hearing court, the determination of which should not be disturbed unless clearly unsupported by the record (see, People v Eismann, 158 AD2d 537; People v Armstead, 98 AD2d 726).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.